In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________
No. 13-3373
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                               v.

WALBERT KEITH FARMER,
                                            Defendant-Appellant.
                   ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, New Albany Division.
    No. 4:12-cr-00026-TWP-MGN-1 — Tanya Walton Pratt, Judge.
                   ____________________

       ARGUED MAY 28, 2014 — DECIDED JUNE 23, 2014
                   ____________________

   Before FLAUM, MANION, and TINDER, Circuit Judges.
    TINDER, Circuit Judge. Defendant-Appellant Walbert Keith
Farmer appeals the district court’s imposition of two special
conditions for his three-year term of supervised release: one
prohibiting him from self-employment, and the other requir-
ing him to submit to the search of his person, vehicle, office,
residence, and property at the request of his probation of-
ficer, even without a warrant or reasonable suspicion. Be-
cause we conclude that the special conditions do not bear a
2                                                 No. 13-3373

reasonably direct relationship to Farmer’s underlying
crimes, we vacate the special conditions in question and re-
mand for further consideration.
                              I
    In 2012, Farmer received information from a golfing and
gambling companion that a man named Walter Allen, an
employee at the Horseshoe Casino in Elizabeth, Indiana, had
used a company credit card without authorization. Armed
with this information, Farmer, utilizing the alias “Jim Tay-
lor,” contacted Allen via cellular phone from North Carolina
and threatened to reveal the information to the Casino’s
management unless Allen paid him off. Farmer even reeled
in an associate, a female acquaintance who he met in West
Virginia and traveled with to Indiana so that she could col-
lect the extortion money from Allen. The scheme unraveled
after Allen contacted law enforcement, which apprehended
Farmer’s female associate and foiled the scheme. Farmer was
arrested and indicted. Under a plea agreement, Farmer ulti-
mately petitioned to plead guilty to two counts, violations of
18 U.S.C. §§ 1952(a)(3) and 875(d), for attempting to extort
Allen and using interstate communications in the execution
of his plot.
    The district court scheduled a single hearing for the ac-
ceptance of the plea and sentencing. A presentence investi-
gation report (“PSR”) was prepared prior to the hearing, and
detailed Farmer’s background and criminal history. The re-
port stated in general terms that Farmer had been self-
employed since 2002 and had sold sports schedules and re-
lated marketing products. How financially successful
Farmer was at this endeavor was unclear: he reported earn-
ing approximately $500-$700 a month, but had reported only
No. 13-3373                                                  3

$1,203 of income to the government for the period between
2002 and 2012. Farmer’s criminal history was more clear: he
had five prior felony convictions, including a 2003 convic-
tion for using interstate communications to transmit extor-
tionate threats, three convictions for obtaining property by
false pretenses (apparently filed by disgruntled customers of
his sports-schedule business), and one conviction for larceny
relating to the fraudulent purchase of a golf cart. Neither the
PSR nor any document disclosed to the parties included in-
formation about the conditions of supervised release that the
Probation Service intended to recommend to the district
court.
     Farmer was sentenced to incarceration for 22 months, to
be followed by three years of supervised release. As part of
the sentencing, the district court announced the conditions
of supervised release, recommended by the probation ser-
vice and adopted by the court, including the requirement
that
      The defendant shall submit to the search, with
      the assistance of other law enforcement as nec-
      essary, of his person, vehicle, office, business,
      and residence, and property, including com-
      puter systems and peripheral devices. The de-
      fendant shall submit to the seizure of any con-
      traband found and shall warn other occupants
      that the premises may be subject to searches.
   After enumerating the initial set of supervised release
conditions, the court stated, “Counsel, those are the reasons
the Court intends to impose the sentence as stated. Is there
any legal reason, other than those already argued, why sen-
tence should not be imposed as stated? Government?” The
4                                                    No. 13-3373

Government then raised two additional suggested condi-
tions of supervised release, one of which was to bar Farmer
from self-employment during his term of supervised release.
The district court then turned to Farmer’s counsel to ask for
any objections (apparently regarding the Government’s two
suggested conditions, not the conditions at large), at which
point counsel objected that “I don’t think this Court should
restrict his ability to earn a living. If he wants to be an entre-
preneur and be in business for himself, he ought to be able to
do that.” The district court overruled that objection and did
not return to Farmer’s counsel to solicit objections to the first
set of supervised release conditions. Instead, the district
court said “those are the conditions of supervised release,”
and shortly thereafter reiterated that “the Court is going to
impose the sentence as stated.” After imposing sentence, the
court queried “Anything else?” to which both parties re-
sponded in the negative.
    Farmer filed a timely appeal.
                                II
    A. Supervised Release Conditions Generally
    “Apart from a handful of conditions required by the Sen-
tencing Reform Act itself, conditions of supervised release
are discretionary.” United States v. Siegel, Nos. 13-1633, 13-
1640, 13-1767, --- F.3d ----, 2014 WL 2210762, at *1 (7th Cir.
May 29, 2014) (citations omitted). Some of the discretionary
conditions are “standard,” found in the sentencing guide-
lines, U.S.S.G. § 5D1.3(c); and still others are “special condi-
tions” that are imposed for particular offenses. § 5D1.3(d)–
(e). Id. While the sentencing guidelines list some conditions
that are recommended for particular offenses, the list is “not
No. 13-3373                                                  5

intended to be exhaustive; sentencing judges can impose
conditions of their own devising.” Siegel, 2014 WL 2210762 at
*1. Be that as it may, all conditions must “comply with over-
all federal sentencing policy as stated in 18 U.S.C. § 3553(a),
especially subsection (a)(2), which requires the judge to con-
sider ‘the need for the sentence imposed–(A) to reflect the
seriousness of the offense, to promote respect for the law,
and to provide just punishment for the offense; (B) to afford
adequate deterrence to criminal conduct; (C) to protect the
public from further crimes of the defendant; and (D) to pro-
vide the defendant with needed educational or vocational
training, medical care, or other correctional treatment in the
most effective manner.’” Id. “[A] district judge is required to
give a reason, consistent with the sentencing factors in sec-
tion 3553(a), for every discretionary part of the sentence that
the judge is imposing, including any non-mandatory condi-
tions of supervised release.” United States v. Bryant, --- F.3d
---, No. 13-3845, 2014 WL 2612349, at *2 (7th Cir. June 12,
2014).
   B. Disclosure of Special Conditions
   We briefly pause to express our concern that the parties
were not privy to the conditions of supervised release sug-
gested by the probation office prior to the hearing. “Alt-
hough the probation officer who prepares the [PSR] also
prepares a separate document entitled ‘Sentencing Recom-
mendation,’ which includes recommended conditions of su-
pervised release, the district court is authorized to conceal
the recommendations from the defendant and his lawyer.”
Bryant, 2014 WL 2612349, at *1 (citing Fed. R. Crim. P.
32(e)(3)). The Sentencing Recommendation in this case,
which comprised the first set of supervised release condi-
6                                                   No. 13-3373

tions announced by the district court, was designated as con-
fidential under the Southern District of Indiana’s Local
Criminal Rule 13.1(c) (“The sentencing recommendation
provided to the court by the probation office will not be dis-
closed except to the court.”). When asked at oral argument,
both counsel stated that they had not seen this document.
We recognize that Federal Rule of Criminal Procedure
32(e)(3) permits this confidentiality in certain circumstances,
particularly to “allow probation officers the opportunity to
provide a candid assessment of the defendant to the court
and to protect the effectiveness of the probation officer in the
supervisory context.” Bryant, 2014 WL 2612349, at *1 (quot-
ing United States v. Peterson, 711 F.3d 770, 776 and n.2 (7th
Cir. 2013)). However, the Rule requires that “[f]actual infor-
mation in the probation officer’s recommendation must be
disclosed to the defendant.” Id. (citing Fed. R. Crim. P.
32(i)(1)(B)). And, as a matter of policy, “not knowing the
recommendation itself may make it difficult for the defend-
ant to mount an effective challenge to it.” Id. at *2. Certainly,
“[d]efendant and lawyer are charged with knowledge of the
sentencing guidelines, which list the standard conditions
along with a number of special ones,” but it is almost impos-
sible “to prepare to respond to every possible condition of
supervised release that the judge may impose without any
advance notice, given that the judge is empowered to im-
pose special conditions that are not listed in the guidelines
or anywhere else for that matter.” Id. at *4. And it seems
problematic to conclude that the defendant waives objec-
tions to special conditions if he does not properly confront
conditions presented for the first time at the sentencing hear-
ing. For this reason and others, we recommend that sentenc-
ing judges follow the best practices outlined in Siegel when
No. 13-3373                                                   7

imposing conditions of supervised release, particularly the
suggestion that judges “[r]equire the probation service to
communicate its recommendations for conditions of super-
vised release to defense counsel at least two weeks before
the sentencing hearing.” Siegel, 2014 WL 2210762, at *11.
   C. Special Condition 4 (The Search Condition)
       1. Standard of Review
    Before we proceed to review the condition on its merits,
we must first determine the proper standard of review. The
Government argues that because Farmer did not raise an ob-
jection despite the district court’s general “anything else?”
query at the end of sentencing, he waived his objection to
the special condition and the condition is unreviewable.
However, Farmer neither explicitly approved the search
condition, cf. United States v. O’Malley, 739 F.3d 1001, 1007
(7th Cir. 2014) (holding that an affirmative statement of no
objection constitutes waiver), nor had a strategic reason to
forego the argument at the hearing, cf. United States v. Allen,
529 F.3d 390, 395 (7th Cir. 2008) (“If a specific objection was
not raised at sentencing, we will view it as having been
waived if the defendant had a strategic reason to forego the
argument, that is, only if the defendant's counsel would not
be deficient for failing to raise the objection.”). And Farmer’s
response to the district court’s general query of whether
there was “anything else”—a query that came after the
statement that the court was imposing sentence—cannot
constitute waiver.
    Even so, there is some question as to whether the objec-
tion to the search condition was forfeited because of
Farmer’s silence at the hearing and should be reviewed for
8                                                 No. 13-3373

plain error, or whether it should be reviewed for an abuse of
discretion because there was no opportunity for Farmer to
object before the sentence was imposed. (As we note above,
“not knowing [the Probation Service’s] recommendation [for
supervised release terms] . . . may make it difficult for the
defendant to mount an effective challenge to it.” Bryant, 2014
WL 2612349, at *2.) We have “recognized some tension in
our cases as to the proper standard of review in these cir-
cumstances.” United States v. Shannon, 743 F.3d 496, 499 (7th
Cir. 2014) (detailing the conflict between our cases that have
reviewed for plain error where a defendant did not “object”
to a “judicial choice after it ha[d] been made” and cases
where we reviewed for abuse of discretion because of the
potential lack of notice to the defendants regarding the
court’s impending filing of its sentencing order); see also
United States v. Goodwin, 717 F.3d 511, 522–23 (7th Cir. 2013)
(noting the conflict between cases like United States v. Bart-
lett, 567 F.3d 901, 910 (7th Cir. 2009), and United States v.
Courtland, 642 F.3d 545, 547 (7th Cir. 2011), but reasoning
that “[w]e need not resolve whether plain-error review . . . or
review for abuse of discretion . . . applies in these circum-
stances, since we find that the special conditions must be va-
cated under either standard”).
   As in Shannon and Goodwin, we leave for another day the
decision on the proper standard of review, as the outcome
here is the same regardless of the standard used.
      2. The District Court’s Lack of Explanation
   We note that the district court did not give a reason for
imposing the search condition. See Transcript of Plea and
Sentencing and Competency Hearing, United States v.
Farmer, No. 4:12-cr-00026 (S.D. Ind. Nov. 14, 2013), ECF No.
No. 13-3373                                                      9

84, at 52 (imposing search condition without explanation).
Farmer contends that the search condition appears to be a
standard condition suggested by the Probation Service of the
Southern District of Indiana, claiming to have found it im-
posed in 39 of 42 cases examined in that court—a statistic
not disputed by the government. The search condition is a
broad restriction that requires him to submit to searches of
his person, car, place of business, residence, computer, and
other property, with no requirement that the entity conduct-
ing the search have any suspicion to justify the search. The
searches may be conducted just by a probation officer, but
also with the assistance of law enforcement. Farmer is also
subject to the “seizure of any contraband found” during
these searches. The scope of this search clause is broader
even than the explicit searches that the sentencing guidelines
authorize for the purpose of monitoring sex offenders: the
latter provision requires reasonable suspicion that the de-
fendant has violated a condition of supervised release as a
prerequisite for the search, whereas the search condition to
which Farmer is subject requires no suspicion, reasonable or
otherwise, to trigger a search. See 18 U.S.C. § 3583(d)(3) (au-
thorizing a court to order, as an explicit condition of super-
vised release, that a person and his property submit to
search “by any law enforcement or probation officer with
reasonable suspicion concerning a violation of a condition of su-
pervised release or unlawful conduct by the person”) (emphasis
added); U.S.S.G. § 5D1.3(d)(7)(C) (recommending as a spe-
cial condition of supervised release for sex offenders “[a]
condition requiring the defendant to submit to a search, at
any time, with or without a warrant . . . upon reasonable suspi-
cion concerning a violation of a condition of supervised release or
unlawful conduct by the defendant”) (emphasis added).
10                                                    No. 13-3373

    “[W]e are . . . at a loss to see how this broad search and
seizure authority is connected to [Farmer’s] offense, history,
and personal characteristics, or how it is reasonably neces-
sary to furthering the deterrence, public protection, and re-
habilitative goals articulated in 18 U.S.C. § 3583(d)(2).”
Goodwin, 717 F.3d at 523. The record does not indicate that
contraband played any role in Farmer’s current or past of-
fenses. “Although we stop short of stating that such re-
strictions could never be appropriate in these circumstances,
our skepticism leads us to conclude that the district court
must provide some justification for these particular condi-
tions.” Id. The error here is not harmless, because the con-
sistency of this condition with the statutory sentencing fac-
tors is far from plain: it is difficult to identify how this search
condition is reasonably related to the nature of the offense,
the characteristics of the defendant, or the need to deter, pro-
tect the public, or provide the defendant with rehabilitation.
See 18 U.S.C. §§ 3583(d)(1), 3553(a); cf. Siegel, 2014 WL
2210762 at *7 (holding that a district court that did not give
reasons for a condition it was imposing committed harmless
error if “[t]he consistency of that condition with the statutory
sentencing factors is plain, given the nature of [the underly-
ing] crime”).
    Accordingly, we vacate this condition of supervised re-
lease and remand for further consideration consistent with
this opinion.
     D. Special Condition 5 (The Self-Employment Ban)
   There is additional statutory authority that applies in the
case of the self-employment ban. The statutory provision
providing a partial list of discretionary conditions, 18 U.S.C.
§ 3563(b)(5), states that a defendant can be ordered to “re-
No. 13-3373                                                 11

frain . . . from engaging in a specified occupation, business,
or profession bearing a reasonably direct relationship to the
conduct constituting the offense, or to engage in such a spec-
ified occupation, business, or profession only to a stated de-
gree or under stated circumstances.” The sentencing guide-
lines     implementing     this   condition     provide    that
“[o]ccupational restrictions may be imposed as a condition
of supervised release,” U.S.S.G. § 5D1.3(e)(4), and that such a
restriction may be imposed by a court
   only if it determines that:
              (1) a reasonably direct relationship ex-
              isted between the defendant’s occupa-
              tion, business, or profession and the
              conduct relevant to the offense of con-
              viction; and
              (2) imposition of such a restriction is
              reasonably necessary to protect the pub-
              lic because there is reason to believe
              that, absent such restriction, the defend-
              ant will continue to engage in unlawful
              conduct similar to that for which the de-
              fendant was convicted.
U.S.S.G. § 5F1.5(a). In other words, the statutory provision
and sentencing guidelines make clear that an occupation re-
striction requires a nexus between the underlying offense of
conviction and the occupational ban. All three clauses are
consistent in requiring the connection between the conduct
constituting the offense and the occupation being restricted.
    The district court gave some brief explanation for the
self-employment ban, first raising its own concern about
12                                                   No. 13-3373

Farmer’s spotty employment and tax payment history, and
then adopting the government’s suggestion of a self-
employment ban, raised for the first time at the hearing. See
Transcript of Plea and Sentencing and Competency Hearing,
United States v. Farmer, No. 4:12-cr-00026 (S.D. Ind. Nov. 14,
2013), ECF No. 84, 54–55 (discussing Farmer’s self-
employment over the past ten years), 57–59 (discussing with
the parties, then imposing, a prohibition on self-
employment, on the basis that Farmer “hasn’t paid anything
into Social Security other than $1,200” and that the require-
ment that he “start working and get[] a paycheck and pay[]
taxes and become a good citizen” may rid Farmer of “that
temptation to con people”). However, the district court’s ex-
planation did not provide the necessary nexus between
Farmer’s underlying crime—attempted extortion—and the
self-employment ban. The district court did not determine
that Farmer’s activities as a self-employed entrepreneur
caused him to attempt to extort Walter Allen. The court’s
explanation focused instead on its belief that Farmer’s lack
of success as an entrepreneur was causing him to turn to con
activities to fund himself: perhaps not an incorrect conjec-
ture, but one that is insufficient to meet the requirement that
the occupation being restricted or banned “bear a reasonably
direct relationship” to the “conduct relevant to the offense of
conviction.” U.S.S.G. § 5F.15(a); cf. United States v. Wittig, 528
F.3d 1280, 1288 (10th Cir. 2008) (reasoning, on the basis of
the relevant statute and guidelines, that a court that did not
explain how the occupational restriction related to the of-
fense of conviction had erred, and that “[t]he mere fact [De-
fendant] engaged in such conduct while employed as an ex-
ecutive does not establish the necessary connection between
the conduct and his management/executive positions”). The
No. 13-3373                                                  13

court also noted Farmer’s spotty tax payment history, stat-
ing: “He hasn’t paid anything into Social Security other than
$1,200. He’s 48 years old. He’s going to have nothing paid in
as he becomes a senior citizen.” But Farmer’s offense of con-
viction is extortion rather than a tax offense. Farmer’s age
and status with regard to Social Security seem irrelevant to
whether there was a “reasonably direct relationship” be-
tween his extortionate activities and his self-employment.
    Because the district court’s explanation did not satisfy the
requirements of 18 U.S.C. § 3583(d) and U.S.S.G.
§§ 5D1.3(e)(4), 5F1.5(a), we also vacate this special condition
and remand for further consideration.
                              III
   We VACATE special conditions 4 and 5 of Farmer’s terms
of supervised release and REMAND for further proceedings
consistent with this opinion.